JANVIER, J.
This is a suit on a promissory note. Defendant’s actions indicate that he has no serious defense.
In the court below judgment was rendered by default. Defendant obtained a new trial which, in our. opinion, should not have been granted, but which, however, the trial judge allowed him. After the granting of the new trial, defendant filed answer, but did not appear for trial and again judgment went against him. Again he asked for a new trial, which this time was refused. He has filed no brief with us. His tactics appear to be prompted by a desire for delay, and his appeal is utterly without merit and frivolous.
It is therefore ordered, adjudged and decreed that the judgment appealed from be amended by allowing plaintiff damages at 10 per cent on the amount of the judgment appealed from and, as thus amended, affirmed at the cost of appellant.